Citation Nr: 0003190	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the back, claimed as arthritis, and residuals of spinal 
surgery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 decision by 
the RO.

This case was previously before the Board in April 1996 and 
September 1998, and was on both occasions remanded to the RO 
for further development.  The case was most recently returned 
to the Board in October 1999.


REMAND

When the Board last remanded this case to the RO, the Board 
requested, among other things, that the veteran be examined 
for purposes of determining whether he has a current low back 
disability that can be attributed to military service.  
Inasmuch as there appeared to be a conflict between the 
diagnosis recorded in the report of a 1993 VA examination 
("lumbosacral strain"), and the impression recorded in a 
contemporaneous radiographic report ("[d]iscogenic and 
degenerative changes"), the Board asked that the examiner 
identify each disability associated with the veteran's low 
back, and provide an etiological opinion as to each such 
disability.  Then, after this and other development had been 
completed, the RO was to contact the veteran to determine if 
he still desired to have a Board hearing at the RO.

Unfortunately, a review of the record reveals that the 
requested development has not been completed.  Although the 
record shows that the veteran underwent a VA examination in 
May 1999, and the examining physician indicated that the 
veteran had degenerative changes of the lumbar spine, the 
examiner did not indicate whether the veteran suffered from 
lumbosacral strain and/or discogenic disease of the lumbar 
spine and, if so, whether those conditions could be 
attributed to military service.  In addition, it does not 
appear that the RO has contacted the veteran since the time 
of the Board's September 1998 remand, for purposes of 
determining whether he wishes to have a Board hearing at the 
RO.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been fully completed, another remand is now 
required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should have the veteran 
examined for purposes of determining 
whether he has a current low back 
disability that can be attributed to 
military service.  The examiner should 
review the claims folder (including the 
morning reports obtained from the 
service department, the testimony and 
written statements provided by the 
veteran as to in-service events, and a 
copy of this remand) before identifying 
each disability associated with the 
veteran's low back (including any noted 
scars) and offering an opinion as to the 
medical probabilities that each such 
disability is attributable to military 
service or event coincident therewith.  
For purposes of supplying the requested 
opinions, the examiner should presume 
that the veteran's testimony and written 
statements as to in-service events are 
credible insofar as they relate to 
matters which are observable by a 
layperson, and do not require medical 
training or expertise.  The examiner 
should provide an opinion as to each of 
the following questions:

	a.  Is chronic lumbosacral strain 
present and, if so, what are the medical 
probabilities that the condition is 
attributable to military service or 
event coincident with?

	b.  Is discogenic disease of the lumbar 
spine present and, if so, what are the 
medical probabilities that the condition 
is attributable to military service or 
event coincident with?

	c.  Is degenerative arthritis of the 
lumbar spine present and, if so, what 
are the medical probabilities that the 
condition is attributable to military 
service or event coincident with?

	A complete rationale for all opinions 
should be provided.  In discussing the 
medical probabilities with regard to 
questions of etiology, the examiner 
should comment upon the current severity 
of the conditions in question, and the 
likelihood that the conditions had their 
onset more than 40 years ago (during the 
veteran's service), given what is 
medically known about the usual progress 
of the conditions in question.  The 
examiner should also comment on the 
likelihood that any currently noted 
degenerative processes affecting the low 
back can be attributed to a systemic 
degenerative process, versus trauma in 
service.

	2.  After the above development has been 
completed, the RO should take 
adjudicatory action on the veteran's 
claim.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

	3.  The RO should then contact the 
veteran and ask him if he still desires 
to have a Board hearing at the RO.  If 
he responds in the affirmative, or if no 
response is received, he should be 
scheduled for such a hearing.  He should 
be notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704.

After the veteran has been given an opportunity to respond to 
the SSOC, and questions relating to the request for a Board 
hearing have been resolved, the claims folder should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


